SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
288
CAF 10-00644
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF STEUBEN COUNTY SUPPORT
COLLECTION UNIT AND JUDITH A. ROSE,
PETITIONER-RESPONDENT,

                     V                                            ORDER

NEIL T. KELLY, RESPONDENT-APPELLANT.


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH (RUTH A. CHAFFEE OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Steuben County (Peter
C. Bradstreet, J.), entered March 2, 2010 in a proceeding pursuant to
Family Court Act article 4. The order determined, inter alia, that
respondent had willfully failed to obey an order of the court.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Hess v Flint, 5 AD3d 1079).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court